Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7,9,11-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding the newly recited “visual elements”, no support has been found in the specification or drawings.  The term “visual element” is not used in the instant specification, and specifically also not used in sections [0205] and [0206], with reference to Fig. 18.   It is noted that the first paragraph of the remarks section states that support for the new language is found in sections [0205] to [0206] and Fig. 18.  As was discussed in the telephone interview on 3-21-22, if patentability is determined by how each target device is identified, support for this terminology must be present in the specification.  Correction is required. 



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,9,11-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding the newly recited “visual elements” as described above, this term is not used in sections [0205] to [0206] relating to Fig. 18.  Therefore, the claim language is unclear when interpreted in light of the specification.  For example, the term “visual element” conventionally is interpreted as an icon (as shown in Figs. 13 and 32), however, the specification appears to teach that the display is split (in a manner similar to screen sharing) and the content currently being output from each target device is mixed.  Therefore, the claims as currently written are unclear. Correction is required. 









Claim Rejections - 35 USC §103
2. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1-2, 5, 12-15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2008/0311957 to Jantunen and U.S. Patent Pub.  2015/0373016 to Gupta and U.S. Patent 8,457,651 to Fourantpour.
Regarding claims 1 and 13, Jantunen teaches a method of transmitting content to a target device, the method comprising:

receiving, at a first device, a first input by a user (see the user interface in Fig. 3 as described in section [0051], and sections [0080] and [0086] to [0087], which teach a button press (“first input”) which instigates the device connection processes); 


displaying, based on the direction in which the first device is oriented, a target device among the plurality of target devices (see Figs. 9A, 9B and 10-13, as described in sections [0080] to [0089], which show the mobile device display 912 showing the target device based on the orientation of the mobile device); 
selecting the target device in response to a second input (see Figs. 9A and 9B which show “Select this Device Yes/No, where ”yes” input instigates target selection). 
Regarding the features of: 
“transmitting a preview content from the first device to the target device; and 
transmitting content corresponding to the preview content from the first device to the target device in response to a determination of receiving the content corresponding to the preview content at the target device”, as Jantanen teaches transmitting the content but not a preview per se, Gupta is added. 
In an analogous art, Gupta teaches a wireless content sharing system.  Section [0074] explicitly teaches that the sharing process is instigated by providing a preview or thumbnail content of video data, which is “less data than the currently displayed content”.  Additionally, Gupta teaches displaying user interface screens on the recipient device, which allows the recipient to end or pause or play the shared content.  See for example, Figs. 1, 5-7 and 9-10 and sections [0053], [0054], [0060] and [0074] to [0075].  


Regarding the features of claim 1, reciting “connecting to the target device with a first communication protocol” and then “wirelessly transmitting preview content (and the content corresponding to the preview content) directly with a second communication protocol different from the first communication protocol”, as Jantunen and Gupta do not explicitly teach these features, Fouruntanpour is added.  
In an analogous art, Fouruntanpour teaches a wireless content sharing method between two mobile devices. Figs. 6-8 show discovering devices in which to share content and displaying interfaces which allow the sharing process to begin.  Column 8, lines 35-56, teach that the displayed target devices were discovered using Bluetooth discovery protocols.  Column 8 lines 35-56, and column 10, lines 23-44 also teach that the information transmitted during the discovery process indicates what type of communication protocol (and/or address) should be used to transmit the content or file.  For example, file transfer via NFC or WiFi direct may be is used for the file sharing process.  Therefore, Fouruntanpour teaches the features of connecting and displaying target devices which have been discovered or connected via a first (Bluetooth) protocol and then directly wirelessly transmitting the file content via a second (cellular) protocol.    

Regarding the amendment to claim 1 now reciting “displaying a plurality of visual elements corresponding to any of the plurality of target devices, respectively wherein each of the plurality of visual elements includes a different image specific thereto identifying a respective target device of the plurality of target devices by other than the image comprising an alphanumeric target device identifier and other than the image comprising a visual representation of the respective target device” as described above, as the claim language relating to the “visual elements” is unclear, as best understood, the different sized indicators of the circles and larger star shown to identify the selected  target in Fig. 9 of Fouruntanpour meet this language.  

Regarding claim 2, which recites “further comprising: establishing a wireless connection between the first device and the target device based on the selecting of the target device”, see sections [0080] to [0088] of Jantunen which teach transmitting data through the established wireless connection, as recited. 
Regarding claims 5 and 15, which recite “further comprising: displaying, on a screen, a representation of whether to connect with the target device before the transmitting of the content”, see sections [0071] and [0081] of Jantunen, which teach 
Regarding claim 12, which recites “wherein a data amount of the preview content is less than a data amount of the content”, the thumbnail or video clip described in section [0074] of Gupta is “less than the full content”, as recited.  
Regarding claim 14, which recites “further comprising: an output device configured to output the content”, see the displays and speakers of Jantunen and Gupta, which are output devices, as recited. 
Regarding claim 20, which recites “a non-transitory computer-readable recording medium having recorded thereon a computer program, which, when executed by at least one processor, causes the at least one processor to control to perform the method of claim 1”, see claim 12 of Jantunen and claim 8 and see sections [0025] to [0029] of Gupta which teach that the methods described therein are performed using computer stored instructions, as recited.


4. 	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jantunen and Gupta, Fouruntanpour as applied to claim 1 above, and further in view of U.S Patent Pub. 2012/0058801 to Nurmi. 
Regarding claim 3, which recites “further comprising displaying an indication of a wireless connection between the first device and the target device via augmented 
In an analogous art, Nurmi teaches an augmented reality display system for a mobile device. As shown in Fig. 4B and as described in section [0055], Nurmi teaches displaying (in an augmented reality) the connections with contacts (represented by their picture) on a map where they are currently located.  
Therefore, as Jantunen teaches displaying locations of devices and as Nurmi also teaches displaying the connections between devices in an augmented reality, it would have been obvious to modify Jantunen for reasons as in Nurmi (benefits of augmented reality displays over conventional displays).  

4. 	Claims 4, 6-7, 9, 11 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jantunen and Gupta, Fouruntanpour as applied to the claims above, and further in view of U.S Patent Pub. 2011/0237193 to Shen.
Regarding claims 4 and 18, which recite “further comprising: establishing wireless connections with each of the plurality of target devices based on the direction in which the first device is oriented; and disconnecting the wireless connections with the plurality of target devices other than the target device most in the direction in which the first device is oriented, based on the second input”, as Jantunen and Gupta do not explicitly teach disconnecting (if not selected) Shen is added. 
In an analogous art, Shen teaches a mobile device which is gestured and/or pointed toward another device to select the device as the target device for file sharing 
Therefore as Jantunen and Shen teach sharing content between devices and selecting target devices with gestures and orientation, it would have been obvious to modify Jantunen to disconnect to unselected devices (as taught by Shen) for the reasons taught in Shen and as unused connections are wasteful and not desired. 
Regarding claims 6 and 16, which recite “further comprising: establishing the wireless connection between the first device and the plurality of target devices via the first connection protocol”, see for example, Fouruntanpour for the protocol and section [0064] of Shen which teaches connecting to more than one target device, as recited. 
Regarding claims 7 and 17, which recite “further comprising: displaying, at the first device, all of the plurality of target devices to which the first device is capable of transmitting content through a wireless connection”, see for example, Figs. 5-6 of Jantunen, which show a list of all the connected devices, as recited. 
Regarding claim 9, which recites “wherein the transmitting of the content from the first device to the target device comprises transmitting the content and device information about a reproducing capability of the first device”, see section [0043] of Shen which teaches the target device transmitting it’s capabilities, as recited. 
Regarding claim 11, which recites “further comprising: providing a user interface for interacting with the target device”, see for example, the interfaces of Jantunen and . 


Response to Arguments
Applicant’s arguments have been considered but are now not persuasive and/or moot because of the new grounds of rejection.  In response to the claim amendments and arguments, the previously applied Konishi reference has been taken out of the section 103 rejection. 
As was also discussed in the telephone interview of 3-21-22, other potential claim amendments were discussed to overcome the section 112 rejections above.  However, no agreement was reached regarding language to describe the partitioning of the display screen and the mixing of content from the target devices as shown in Fig. 18 of the instant application. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  







/STEVEN S KELLEY/Primary Examiner, Art Unit 2646